Per Curiam.
The prior judgment of the court in this case having been withdrawn, and the judgment rendered on April 17, 1931, having been set aside, and the case now being for decision by the entire court, and the question for decision being whether the judgment of the lower court should be reversed or affirmed, and the court being equally divided in opinion, Beck, P. J., and Hill and Gilbert, JJ., being in favor of affirming the judgment of the lower court, and Russell, C. J., and Atkinson and Hines, JJ., being of the opinion the judgment of the lower court should be reversed, it is therefore affirmed by operation of law.